            Case 6:18-cv-00427-HZ       Document 22       Filed 01/31/21     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



AMBER S.,                                                     No. 6:18-cv-00427-HZ

                       Plaintiff,                             ORDER
       v.


COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                       Defendant.

HERNÁNDEZ, District Judge:

       Plaintiff Amber S. brought this action seeking review of the Commissioner's final

decision to deny Disability Insurance Benefits. On May 27, 2019, the Court reversed the

Commissioner's decision and ordered that the case be remanded for additional proceedings.

Opinion & Order, ECF 15. Judgment was also entered on May 28, 2019. ECF 16. On November

14, 2020, Plaintiff’s counsel received notice of Plaintiff’s award for benefits. Pl. Mot. Ex. B,

ECF 20-2.




1 - ORDER
          Case 6:18-cv-00427-HZ          Document 22        Filed 01/31/21   Page 2 of 2




       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Pl. Mot., ECF 20.

Defendant has no objection to the request. Id. The Court has reviewed the record in the case, the

motion, and the supporting materials including the award of benefits, the fee agreement with

counsel, and the recitation of counsel's hours and services. Applying the standards set by

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the Court finds the requested fees reasonable.

       The Court GRANTS the motion [20] and awards Plaintiff's counsel $18,323.00 in

attorney's fees under 42 U.S.C. § 406(b). When issuing the section 406(b) check for payment to

Plaintiff’s attorney, the Commissioner is directed to subtract the amount previously received

under EAJA and send Plaintiff’s attorney the balance of $10,259.00 less any applicable

processing fees as allowed by statute. Any amount withheld after all administrative and court

attorney's fees are paid should be released to Plaintiff.

       IT IS SO ORDERED.



       Dated: ____________________________.
                 January 31, 2021




                                                       ___________________________________
                                                       Marco A. Hernández
                                                       United States District Judge




2 - ORDER
